El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Los demandantes en este pleito son tres bijas y varios nietos de Encarnación Medina o Jnan Encarnación Medina y de Cristina Lngo, siendo el demandado originalmente San-dalio Rivera Lima.
En la demanda inicial del año 1921 se alegó qne los de-mandantes son dueños por título de herencia de los esposos Medina-Lugo de una finca radicada en el barrio Guaraguao de Ponce compuesta de 24 cuerdas de terreno, siendo su co-lindancia norte la cuchilla que divide el barrio Guaraguao del de Marueño y María Nieves, y que el demandado se incautó de ella sin título alguno desde el año 1899. Esa demanda fué enmendada al solo efecto de decir en la descripción de la finca que tiene 34 cuerdas de terreno, aunque en las demás alegaciones se dice, como anteriormente, que tiene 24. Otra vez fué enmendada para describir la finca de 34 cuerdas como colindante por el oeste con la cuchilla que separa los barrios expresados, para alegar que las 34 cuerdas las posee el de-*143mandado desde el año 1898 y que las incluyó en un expe-diente de dominio que con otros predios tramitó y fué apro-bado en 1906, siendo inscrito en el registro de la propiedad.
Después de la última demanda enmendada los demandan-tes presentaron moción al tribunal manifestando que su de-mandado babía fallecido y solicitaron que decretase su sus-titución por sus hijos, cuyos nombres y apellidos se relacio-nan en número de quince, de los diez y siete que dejó. Así fué decretado y entonces esas personas comparecieron formu-lando excepciones previas a la demanda, haciendo negación de esos hechos, alegando que en el expediente de dominio que su causante Rivera Luna tramitó de 310 cuerdas están com-prendidas dos fincas distintas y separadas que compró a Cristina Lugo, una de 14 cuerdas en 1886 y otra de 20 cuerdas en 1895; y adujeron como defensas la prescripción extraordina-ria respecto de la finca de 14 cuerdas, la ordinaria respecto a la de 20 cuerdas, y que los demandantes están impedidos de atacar el expediente de dominio porque fueron citados en él.
Con esas alegaciones fué celebrado el juicio en el que fué nuevamente enmendada la demanda para alegar que en el expediente de dominio no fueron citados debidamente los an-teriores dueños. También la contestación fué enmendada sin que sus términos consten en estos autos, aunque sí en la opi-nión que la corte escribió para fundar su sentencia. En el juicio se propuso como prueba que un perito agrimensor dic-taminase el número de cuerdas que tiene la finca descrita en la demanda enmendada, apareciendo también en dicha opi-nión de la corte que ese perito rindió su informe, pero tam-poco figura en la exposición del caso traída para esta apela-ción.
Lo expuesto demuestra que por no haberse traído ante nosotros todas las alegaciones y pruebas que la corte sen-tenciadora tuvo ante sí para dictar su fallo no podemos revi-sarlo, porque no estamos en las mismas condiciones en que dicho tribunal se encontró al resolver la contienda entre las partes, y procede, en consecuencia, que confirmemos la sen-*144tencia. Sin embargo, para satisfacción de las partes que-remos decir, incidentalmente, que con las constancias que te-nemos ante nosotros hubiéramos confirmado la sentencia ape-lada porque habiendo reconocido la sucesión apelante que su causante compró la finca a la madre de los apelados, admitió el título de ella; y como aparece que fué adquirida durante el matrimonio para la sociedad de gananciales o como pro-piedad exclusiva del marido, no podía ella por sí sola vender la finca, como lo hizo a Rivera Luna, y mucho menos siendo menores de edad algunos de sus hijos.

La sentencia apelada debe ser confirmada-